Title: To George Washington from Major General Benjamin Lincoln, 11 August 1780
From: Lincoln, Benjamin
To: Washington, George


					Hingham, Mass, 11 August 1780. “Could a consciousness of having the fullest intentions to serve my country and a sincere attempt to have executed such intentions have so availed me as to have discharged the debt of responsibility to the public for my conduct while their servant, and especially to you my dear General, as my commanding officer, I should

have saved you the trouble of this long epistle—but as it cannot—do with the greatest chearfulness give your Excellency the following short state of matters relative to Charlestown which will in some measure point you to the causes of the loss of that place and to the line of conduct pursued by me, as senior officer, before and at the time of its surrender.” Lincoln argues that Congress made it clear that it desired him to defend Charleston. The considerable reinforcements expected, the valuable military stores accumulated in the city, and the expectation that the Continental navy could defend the port and that the lines of communication and supply could be held open made defense the only honorable option. Only when the defense of the city was no longer tenable did he surrender the garrison. Lincoln closes the letter: “Think it not My Dear General the language of adulation when I assure you, that your approbation of my military conduct will afford me the highest satisfaction, and prove my justification in the eyes of the world.”
				